Citation Nr: 1755410	
Decision Date: 12/01/17    Archive Date: 12/11/17

DOCKET NO.  09-46 674A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for residuals of fracture to the right femur with traumatic arthritis.  

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

S. M. Stedman, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1964 to March 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.
 
In November 2011, the Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing has been associated with the claims file.

In April 2012, the Board remanded this matter for further development.  That development having been completed, this matter has returned to the Board for further appellate review.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, the Veteran's claims must be remanded for further development.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide his claims so he is afforded every possible consideration.  38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159(c), (d) (2017).  
 
The Veteran, by and through his representative, indicated that his right leg disability had increased in severity since his last VA examination in August 2012.  See October 2017 Appellate Brief.  Accordingly, a new VA examination should be conducted.

Additionally, the Board notes that the Veteran must be provided with a new examination that complies with Correia v. McDonald, 28 Vet. App. 158 (2016).  In a recent precedential decision, the U.S. Court of Appeals for Veterans Claims (Court) held that for VA examinations to be adequate for rating musculoskeletal disabilities, they must record range of motion testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of motion of the opposite undamaged joint.  Correia, 28 Vet. App. 158 at 169-70 (citing 38 C.F.R. § 4.59 (2016)).  If the examiner is unable to conduct the required testing, or concludes that the required testing is not necessary, he or she should clearly explain why what that is so.  Id. at 170.  

The August 2012 VA examination report provides range of motion results for the right and left knees and right and left hips, but does not specify the type of testing on which these results were based (i.e. active or passive, weight-bearing or nonweight-bearing), or provide results for each type of test, as required under Correia.  If only active range-of-motion testing was performed, and the other tests were deemed not necessary or possible, the examiner did not state this in the report.  As this is a determination that requires medical judgment, the Board may not make its own independent finding on this issue.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  As such, additional development is required concerning this claim.

Since the TDIU claim is inextricably intertwined with the increased rating claim, it is also being remanded.  See 38 C.F.R. § 4.16(a) (2016); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered); Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996) (claims are inextricably intertwined when they have common parameters, such as when the outcome of one may affect the outcome of the other.  And to avoid piecemeal adjudication of these types of claims, they should be considered together).  

Finally, as this matter is being remanded, the Veteran's updated VA treatment records should be obtained and he
should be provided an additional opportunity to submit a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran an opportunity to submit a completed VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability.

2.  Make arrangements to obtain the Veteran's VA treatment records, dated from December 2015, forward. 

3.  Thereafter, schedule the Veteran to undergo an appropriate VA examination to address the muscle impairment associated with the residuals of the right femur injury.  The claims folder should be made available to and reviewed by the examiner.  All necessary tests, including x-rays if indicated, should be performed.  

The examiner should identify and describe in detail all residuals attributable to the Veteran's service-connected right femur disability, to include identifying the affected muscle group(s).  All necessary diagnostic testing and evaluation should be performed, and all clinical findings reported in detail.  If possible, the appropriate Disability Benefits Questionnaire(s) should be completed.

Any opinions expressed by the examiner must be accompanied by a complete rationale.

4.  Schedule the Veteran for appropriate VA examinations to address the orthopedic impairments associated with the residuals of the right femur injury, to include a Hip and Thigh Conditions examination and a Knee and Lower Leg Conditions examination.  

The claims folder and a copy of this REMAND must be made available to the examiner for review, and the examination report must reflect that such a review was undertaken.  

The examinations should be performed in accordance with the appropriate Disability Benefits Questionnaire(s) (DBQs).  

The examinations should include any necessary diagnostic testing or evaluation, to include X-rays if indicated, and/or range of motion studies in degrees using a goniometer.  All pertinent symptomatology should be reported in detail.

In particular, the examiner should test the range of motion using a goniometer in active motion, passive motion, weight-bearing, and nonweight-bearing, for the right hip and the right knee and the paired joints.  

The examiner should describe any pain, weakened movement, excess fatigability, instability of station, and incoordination present.  

The examiner should also state whether the examination is taking place during a period of flare-up.  If not, the examiner should ask the Veteran to describe the flare-ups he experiences, including: frequency, duration, characteristics, precipitating and alleviating factors, severity and/or extent of functional impairment he experiences during a flare-up of symptoms and/or after repeated use over time.  Based on the Veteran's lay statements and any additional relevant evidence of record, the examiner should provide an opinion estimating any additional degrees of limited motion caused by functional loss during a flare-up or after repeated use over time.  To the extent possible, the examiner must express any functional loss in terms of additional degrees of limited motion of the Veteran's right knee and right hip (i.e., the extent of the Veteran's pain-free motion), to specifically include if his pain was not ameliorated by his medication regimen.  See Jones v. Shinseki, 26 Vet. App. 56, 61-63 (2012) (holding that the Board may not deny entitlement to an increased rating on the basis of relief provided by medication when those effects are specifically contemplated by the rating criteria).  If the examiner cannot estimate the degrees of additional range of motion loss during flare-ups or after repetitive use without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).  

The examiner should elicit from the Veteran his complete educational, vocational, and employment history and should note his complaints regarding the impact of his service-connected residuals of fracture to the right femur with traumatic arthritis; degenerative disc disease and osteoarthritis of the lumbar spine; scar on the right femur; bilateral heel spurs, and any other disability determined to be service connected, on his employment.  The examiner should identify all limitations imposed on the Veteran as a consequence of his service-connected disabilities.  The examiner must suggest the type or types of employment, if any, in which the Veteran would be capable of engaging with his service-connected disabilities, given his skill set and educational background.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, whether favorable or unfavorable, and citing the objective medical findings leading to the conclusions.  If the examiner is unable to answer any question without a resort to speculation, then he or she should so indicate and provide a rationale for why an answer could not be provided.  In any event, the type of test performed (i.e. active or passive, weight-bearing or nonweight-bearing), must be specified.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  

5.  Finally, after completing any other development that may be indicated, readjudicate the claims on appeal.  Consideration should be given to whether separate ratings are warranted for any manifestations of the Veteran's residuals of a right femur fracture with traumatic arthritis (i.e., chronic strain of the right hip, post-traumatic osteoarthritis of the right knee, impairment of Muscle Groups XIV and XV; and/or peripheral vascular disease of the right lower extremity (which was noted to have been accelerated by the residuals of a right femur fracture on page 67 of the VA examination report dated in August 2012).  See Esteban v. Brown, 6 Vet. App. 259 (1994) (the critical element is that none of the symptomatology for any condition is duplicative of or overlapping with the symptomatology of the other condition).  If the benefits sought are not granted, the Veteran and his representative must be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




